UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2007 OR q TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the transition period from to Commission file number 0-27887 COLLECTORS UNIVERSE, INC. (Exact name of Registrant as specified in its charter) Delaware 33-0846191 (State or other jurisdiction of (I.R.S. Employer Identification No.) Incorporation or organization) 1921 E. Alton Avenue, Santa Ana, California 92705 (address of principal executive offices and zip code) Registrant's telephone number, including area code: (949) 567-1234 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesüNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act, (Check one): Large accelerated filer o Accelerated filer ý Non-accelerated filer o Indicate by check mark whether the Registrant is a shell company (as defined in Securities Exchange Act Rule 12b-2). YES[]NOx Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at October 22, 2007 Common Stock $.001 Par Value 8,527,312 COLLECTORS UNIVERSE, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2007 TABLE OF CONTENTS PART I Financial Information Page Item 1. Financial Statements: Condensed Consolidated Balance Sheets as of September 30, 2007 and June 30, 2007 (unaudited) 1 Condensed Consolidated Statements of Operations for the Three-Months Ended September 30, 2007 and 2006 (unaudited) 2 Condensed Consolidated Statements of Stockholders’ Equity for the Years Ended June 30, 2006 and 2007 and the Three Months Ended September 30, 2007 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2007 and 2006 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Forward Looking Information 18 Our Business 19 Overview of Results of Operations for the Quarter Ended September 30, 2007 20 Factors That Can Affect Our Financial Position and Operating Results 20 Critical Accounting Policies and Estimates 22 Results of Operation–Quarter Ended September 30, 2007 Versus Quarter Ended September 30, 2006 23 Liquidity and Capital Resources 27 Risks and Uncertainties That Could Affect Our Future Financial Performance 28 Item 2A. Quantitative and Qualitative Disclosures About Market Risk 30 Item 3 Controls and Procedures 30 PART II Other Information Item 1 Legal Proceedings 31 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Securities and Use of Proceeds 32 Item 6. Exhibits 32 SIGNATURES S-1 INDEX TO EXHIBITS E-1 EXHIBITS Exhibit 31.1 Certifications of Chief Executive Officer Under Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 31.2 Certifications of Chief Financial Officer Under Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32.1 Chief Executive Officer Certification Under Section 906 of the Sarbanes-Oxley Act of 2002 Exhibit 32.2 Chief Financial Officer Certification Under Section 906 of the Sarbanes-Oxley Act of 2002 i PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS COLLECTORS UNIVERSE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share data) (unaudited) September 30, June 30, 2007 2007 ASSETS Current assets: Cash and cash equivalents $ 37,577 $ 42,386 Accounts receivable, net of allowance for doubtful accounts of $60 1,671 1,276 Refundable income taxes 1,220 1,220 Inventories, net 426 442 Prepaid expenses and other current assets 1,073 1,060 Customer notes receivable, net of allowance of $23 3,696 2,536 Net deferred income tax asset 1,050 1,020 Receivables from sale of net assets of discontinued operations 92 92 Total current assets 46,805 50,032 Property and equipment, net 4,141 4,081 Goodwill 12,879 12,884 Intangible assets, net 10,456 10,365 Note receivable from sale of discontinued operation 206 229 Other assets 514 510 $ 75,001 $ 78,101 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 1,106 $ 1,435 Accrued liabilities 2,130 2,154 Accrued compensation and benefits 1,448 1,988 Income taxes payable 297 14 Deferred revenue 1,889 2,233 Current liabilities of discontinued operations 23 - Total current liabilities 6,893 7,824 Deferred rent 464 477 Other long-term liabilities 40 40 Net deferred income tax liability 810 869 Commitments and contingencies - - Preferred stock, $.001 par value; 5,000 shares authorized; no shares issued or outstanding - - Common stock, $.001 par value; 45,000 shares authorized; outstanding 8,521 at September 30, 2007 and 8,496 at June 30, 2007 9 9 Additional paid-in capital 77,049 76,737 Accumulated deficit (10,264 ) (7,855 ) Total stockholders' equity 66,794 68,891 $ 75,001 $ 78,101 See accompanying notes to condensed consolidated financial statements. 1 COLLECTORS UNIVERSE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended September 30, 2007 2006 Net revenues $ 10,825 $ 9,898 Cost of revenues 5,200 4,356 Gross profit 5,625 5,542 Selling and marketing expenses 2,018 1,262 General and administrative expenses 3,948 3,979 Amortization of intangible assets 270 171 Total operating expenses 6,236 5,412 Operating income (loss) (611 ) 130 Interest income, net 444 567 Other income 1 4 Income (loss) before provision (benefit) for income taxes (166 ) 701 Provision (benefit) for income taxes (66 ) 318 Income (loss) from continuing operations (100 ) 383 Income (loss) from discontinued operations, net of gain on sales of discontinued businesses (net of income taxes) (10 ) 11 Net income (loss) $ (110 ) $ 394 Net income (loss) per basic share: Income (loss) from continuing operations $ (0.01 ) $ 0.05 Income (loss) from discontinued operations, net of gain on sales of discontinued businesses (net of income taxes) - - Net income (loss) $ (0.01 ) $ 0.05 Net income (loss) per diluted share: Income (loss) from continuing operations $ (0.01 ) $ 0.04 Income (loss) from discontinued operations, net of gain on sales of discontinued businesses (net of income taxes) - - Net income (loss) $ (0.01 ) $ 0.04 Weighted average shares outstanding: Basic 8,463 8,351 Diluted 8,463 8,628 Dividends declared per common share $ 0.25 $ 0.08 See accompanying notes to condensed consolidated financial statements. 2 COLLECTORS UNIVERSE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (in thousands) (unaudited) Common Stock Additional Paid-in Accumulated Treasury Stock Shares Amount Capital Deficit Shares Amount Total Balance at June 30, 2005 8,610 $ 9 $ 78,594 $ (7,016 ) (125 ) $ (1,021 ) $ 70,566 Exercise of stock options 47 - 243 - - - 243 Stock-based compensation expense - - 670 - - - 670 Tax benefit on exercise of stock options - - 29 - - - 29 Shares repurchased and cancelled under the Stock Repurchase Plan (182 ) (1 ) (2,627 ) - - - (2,628 ) Net income - - - 3,700 - - 3,700 Dividends paid to common stockholders - - - (674 ) - - (674 ) Balance at June 30, 2006 8,475 8 76,909 (3,990 ) (125 ) (1,021 ) 71,906 Exercise of stock options 161 1 275 - - - 276 Stock-based compensation expense - - 726 - - - 726 Issuance of restricted shares 57 - 164 - - - 164 Tax benefit on exercise of stock options - - 633 - - - 633 Shares repurchased and cancelled under the Stock repurchase Plan (72 ) - (949 ) - - - (949 ) Net loss - - - (515 ) - - (515 ) Retirement of treasury shares (125 ) - (1,021 ) - 125 1,021 - Dividends paid ($0.40 per share) - - - (3,350 ) - - (3,350 ) Balance at June 30, 2007 8,496 $ 9 $ 76,737 $ (7,855 ) - $ - $ 68,891 Cumulative effect of adoption of FIN 48 (see note 8) - - - (170 ) - - (170 ) Exercise of stock options 25 - 72 - - - 72 Stock-based compensation expense - - 240 - - - 240 Dividends paid ($0.25 per share) - - - (2,129 ) - - (2,129 ) Net loss - - - (110 ) - - (110 ) Balance at September 30, 2007 8,521 $ 9 $ 77,049 $ (10,264 ) - $ - $ 66,794 The accompanying notes are in integral part of these consolidated financial statements. 3 COLLECTORS UNIVERSE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (110 ) $ 394 Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities: Depreciation and amortization 574 390 Impairment of fixed assets 1 - Stock-based compensation expense 246 200 Tax benefit from exercising of stock options - 7 Interest on note receivable (3 ) - Provision for inventory write down 10 (12 ) Discontinued operations 10 (10 ) Deferred income taxes 19 (17 ) Changes in operating assets and liabilities: Accounts receivable (395 ) (121 ) Inventories 5 7 Prepaid expenses and other current assets (11 ) 158 Income taxes payable 10 (228 ) Other assets (8 ) (66 ) Accounts payable (329 ) (106 ) Accrued liabilities (30 ) 66 Deferred rent and other long-term liabilities (13 ) 66 Accrued compensation and benefits (540 ) 48 Deferred revenue (344 ) (316 ) Net cash (used in) provided by operating activities $ (908 ) $ 460 Net cash provided by operating activities of discontinued businesses 13 14 CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures (361 ) (1,387 ) Collection of receivables from sales of discontinued businesses 22 128 Advances on customer notes receivables (1,926 ) (2,421 ) Proceeds from customer notes receivables 769 631 Purchase of businesses, net of cash acquired - (6,182 ) Purchase of patents and other intangible assets - (343 ) Capitalized software (361 ) (383 ) Net cash used in investing activities (1,857 ) (9,957 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from exercise of stock options 72 21 Payments for retirement of common stock - (378 ) Dividends paid to common stockholders (2,129 ) (668 ) Net cash used in financing activities (2,057 ) (1,025 ) Net decrease in cash and cash equivalents (4,809 ) (10,508 ) Cash and cash equivalents at beginning of period 42,386 52,110 Cash and cash equivalents at end of period $ 37,577 $ 41,602 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Interest paid $ - $ 7 Income taxes paid $ - $ 507 See accompanying notes to condensed consolidated financial statements. 4 COLLECTORS UNIVERSE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (in thousands) (unaudited) Three Months Ended September 30, 2007 2006 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION (CONTINUED): Effective July 1, 2006, the Company acquired Expos Unlimited, LLC in a transaction summarized as follows: Fair value of net liabilities assumed $ - $ (385 ) Intangible assets - 1,810 Goodwill 1,001 Purchase price, net of $49 cash acquired $ - $ 2,426 Effective August 18, 2006, the Company acquired American Gemological Laboratories, Inc. in a transaction summarized as follows: Fair value of net liabilities assumed $ - $ (42 ) Deferred tax liability recognized at acquisition - (1,205 ) Intangible assets - 3,030 Goodwill - 2,083 Purchase price, net of $81 cash acquired $ - 3,866 See accompanying notes to condensed consolidated financial statements. 5 COLLECTORS UNIVERSE, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The accompanying unaudited interim condensed consolidated financial statements include the accounts of Collectors Universe, Inc. and its subsidiaries (the “Company”).At September 30, 2007, such operating subsidiaries were Professional Coin Grading Services, Inc., Collectors Finance Corporation, Certified Asset Exchange, Inc., Gem Certification and Assurance Lab, Inc., Expos Unlimited, Inc., and American Gemological Laboratories, Inc.All intercompany transactions and accounts have been eliminated. In the first quarter of fiscal 2007, the Company acquired the following businesses, the results of operations of which have been consolidated into the financial statements of the Company from their respective dates of acquisition: Business Acquisition Date Purchase Price Expos Unlimited, LLC July 1, 2006 $2.5 million American Gemological Laboratories, Inc. August 18, 2006 $3.9 million Unaudited Interim Financial Information The accompanying interim condensed consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) for interim financial reporting.These interim condensed consolidated financial statements are unaudited and, in the opinion of management, include all adjustments (consisting of normal recurring adjustments and accruals) necessary to present fairly the Condensed Consolidated Balance Sheets, Condensed Consolidated Statements of Operations, Condensed Consolidated Statements of Stockholders’ Equity and Condensed Consolidated Statements of Cash Flows for the periods presented in accordance with accounting principles generally accepted in the United States of America (“GAAP”).Operating results for the three months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending June 30, 2008 or for any other interim period during such year.Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been omitted in accordance with the rules and regulations of the SEC.These interim condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto contained in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2007.Amounts related to disclosure of June 30, 2007 balances within these interim condensed consolidated financial statements were derived from the aforementioned audited consolidated financial statements and notes thereto included in thatAnnual Report on Form 10-K. Reclassifications Certain prior period amounts have been reclassified to conform to the current period presentation.On the Condensed Consolidated Statements of Cash Flows for the three months ended September 30, 2006, net cash outflow of $1,790,000 from advances to and cash collections from customer notes receivable have been reclassified from cash flows from operating activities to cash flows from investing activities, and shown separately as advances on customer notes receivable and proceeds from customer notes receivables in the amounts of $2,421,000 as a cash outflow and $631,000 as a cash inflow, respectively. 6 Revenue Recognition Net revenues consist primarily of fees generated from the authentication and grading of coins, sportscards, autographs, currency, diamonds, colored gemstones and stamps.Authentication and grading revenues are recognized when those services have been performed by us and the item is shipped back to the customer.Authentication and grading fees generally are prepaid, although we offer open account privileges to larger dealers.Advance payments received for grading services are deferred until the service is performed and the graded item is shipped to the customer.In the case of dealers to whom we have extended credit, we record authentication and grading revenues at the time the item is shipped back to the customer.With the acquisition of Expos, the Company recognizes revenues earned from the promotion, managing and operation of collectibles conventions in the period that the conventions take place.Many of our customers pay us subscription fees for membership in our Collectors Club, which entitles the member access to our on-line and printed publications, and certain members are entitled to a voucher for free grading services.We record revenue for this multi-element arrangement by recognizing approximately 60% of the subscription fee in the month following the membership purchase.The balance of the membership purchase price is recognized as revenue over the life of the membership, which ranges from one to two years.We evaluate at least semi-annually the percentage factors used to allocate the subscription fee between the grading and the publication services provided under this membership service. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates, and such differences could be material to the condensed consolidated financial statements. Long-Lived Assets Management regularly reviews property and equipment and other long-lived assets, including certain identifiable intangibles and goodwill, for possible impairment.This review occurs annually, or more frequently if events or changes in circumstances indicate the carrying amount of the asset may not be recoverable in full.If there is indication of impairment of property and equipment or amortizable intangible assets, then management prepares an estimate of future undiscounted cash flows expected to result from the use of that asset and its eventual disposition.If these cash flows are less than the carrying amount of the asset, an impairment loss is recognized to write down the asset to its estimated fair value.The fair value is estimated at the present value of the future cash flows discounted at a rate commensurate with management’s estimates of the business risks.During the three months ended September 30, 2007, $1,000 was recognized as impairment of long-lived assets and was classified as part of general and administrative expense on the Condensed Consolidated Statements of Operations for that three month period.There was no such impairment expense recognized in the three months ended September 30, 2006. 7 Stock-Based Compensation Expense In accordance with Statement of Financial Accounting Standard (“SFAS”) No. 123(R),
